Case 18-43371     Doc 53    Filed 04/27/20 Entered 04/27/20 15:44:19        Main Document
                                         Pg 1 of 5


                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION
In re:
                                          )
STEPHEN PAUL AMELONG,                     )      Case Number: 18-43371-399
                                          )
                     Debtor.              )      Chapter 13
                                          )
                                          )
STEPHEN PAUL AMELONG,                     )      Objection to Claim 2
                                          )      Filed by Debtor
                     Movant,              )
                                          )      Jack J. Adams #37791MO #37791
vs.                                       )      Adams Law Group
                                          )      1 Mid Rivers Mall Drive, Ste. 200
NEWREZ LLC D/B/A SHELLPOINT               )      St. Peters, Missouri 63376
MORTGAGE SERVICING AS                     )      (636) 397-4744 / Fax (636) 397-3978
ATTORNEY IN FACT FOR                      )
MTGLQ INVESTORS, L.P.,                    )
                                          )
                     Respondent.          )

                                    NOTICE AND
                                OBJECTION TO CLAIM 2

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE,
THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
ATTEND THE HEARING, THE DATE OF WHICH WILL BE SENT TO YOU IF YOU FILE
A RESPONSE. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY
CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE
HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

         COMES NOW Debtor Stephen Paul Amelong, by and through his undersigned

counsel, and for his Objection to Claim 2 (the “Objection”), states to the Court as follows:


                                                                                          1
Case 18-43371     Doc 53    Filed 04/27/20 Entered 04/27/20 15:44:19        Main Document
                                         Pg 2 of 5


                                       Jurisdiction

       1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §151 and

§1334 and Local Rule 9.01 of the United States District Court for this District.

       2.     This matter constitutes a “core” proceeding pursuant to 28 U.S.C.

§157(b)(2)(B).

       3.     Venue is proper pursuant to 28 U.S.C. §1409.

       4.     Debtor brings the Objection pursuant to Federal Rule of Bankruptcy

Procedure 3007; L.R. 3007 B, and L.R. 9061 A.

                                       Background

       5.     Stephen Paul Amelong (“Debtor”) filed for Chapter 13 bankruptcy protection

on May 22, 2018.

       6.     Diana S. Daugherty is the duly appointed and acting Standing Chapter 13

Trustee herein.

       7.     On July 9, 2018, NewRez LLC d/b/a Shellpoint Mortgage Servicing as

Attorney in Fact for MTGLQ Investors, L.P. (“Respondent”) filed Claim 2 in the amount of

$164,455.77 at secured status, pursuant to a Deed of Trust/Note and filed $42,910.44 in

arrears.

       8.     On March 20, 2020, Respondent filed a Motion for Relief from Stay to Enter

into Loan Modification Agreement where, among other provisions, all of the arrears are

being treated through the modification and will no longer have to be taken care of through

the plan (provision 3B).

       9.     On April 7, 2020, an Order was entered granting Respondent’s Motion for

Relief from Stay to Enter into Loan Modification Agreement.



                                                                                         2
Case 18-43371    Doc 53    Filed 04/27/20 Entered 04/27/20 15:44:19     Main Document
                                        Pg 3 of 5


      10.    On April 14, 2020, Debtor filed a First Amended Plan where the Debtor no

longer pays the arrears owed Respondent through the plan.

                                   Relief Requested

      11.    Debtor objects to Respondent’s Claim 2 in that no portion of the arrears

should be paid through the Debtor’s plan.

      12.    Debtor is prepared to consent to the allowance of said claim as a secured

claim with zero arrears.

      WHEREFORE, Debtor Stephen Paul Amelong prays this Honorable Court make

and enter its Order sustaining his Objection to Claim 2 in that MTGLQ Investors, L.P.’s

Claim 2 will be allowed as a secured claim with zero arrears; and for such other and

further relief as the Court deems just and proper.


                                         Respectfully submitted,
                                         ADAMS LAW GROUP


                                         /s/ Jack J. Adams
                                         JACK J. ADAMS #37791MO #37791
                                         BRYAN T. VOSS #48029MO #48029
                                         Attorney for the Debtor
                                         1 Mid Rivers Mall Drive, Suite 200
                                         St. Peters, Missouri 63376
                                         Ph. (636) 397-4744 / Fax (636) 397-3978
                                         contact@thinkadamslaw.com




                                                                                     3
Case 18-43371    Doc 53    Filed 04/27/20 Entered 04/27/20 15:44:19        Main Document
                                        Pg 4 of 5


                              CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was filed
electronically on April 27, 2020 with the United States Bankruptcy Court, and has been
served on the parties in interest via e-mail by the Court’s CM/ECF System as listed on
the Court’s Electronic Mail Notice List.

        I certify that a true and correct copy of the foregoing document was filed
electronically with the United States Bankruptcy Court, and has been served by Regular
United States Mail Service, first class, postage fully pre-paid, addressed to those parties
listed below on April 27, 2020:

Stephen Paul Amelong
1036 Providence Pointe Drive
Wentzville, MO 63385-4559

Midland Funding
1000 Camera Avenue
Suite A
Saint Louis, MO 63126-1037

Mr. Cooper
8950 Cypress Waters Blvd
Coppell, TX 75019-4620

MTGLQ Investors LP
PO Box 10675
Greenville, SC 29603-0675

MTGLQ Investors LP
RAS Crane LLC
10700 Abbotts Bridge Rd, Ste 170
Duluth, GA 30097-8461

MTGLQ Investors LP
Shellpoint Mortgage Servicing
PO Box 10826
Greenville, SC 29603-0826

NewRez LLC
Riezman Berger PC
7700 Bonhomme Ave, 7th Fl
Clayton, MO 63105-1960




                                                                                         4
Case 18-43371   Doc 53    Filed 04/27/20 Entered 04/27/20 15:44:19   Main Document
                                       Pg 5 of 5


US Bank NA
Codilis, Stawiarski & Moody, P.C.
15W030 N Frontage Rd, Ste 200
Burr Ridge, IL 60527-6921

U.S. Bank National Association
c/o Codilis, Moody & Circelli, P.C.
15W030 North Frontage Road, Suite 200
Burr Ridge, IL 60527-6921


                                      /s/ Ryan J. Brown
                                      Ryan J. Brown




                                                                                5
